THOMPSON, Judge.
Cigna Property and Casualty Company (Cigna) appeals a final summary judgment in favor of James Carl Mason and Naomi Mason (the Masons). Cigna contends that the trial judge erred in granting summary judgment because there were genuine issues of material fact to be resolved. We agree and reverse.
Cigna asserts that in addition to the genuine issues of material fact, there are undisputed facts from which the trier of fact may reasonably draw different inferences. The Masons admit that there are some disputed facts, but deny that there are any material disputed facts that are essential to the resolution of the legal questions raised in this case. We cannot agree.
We have reviewed the pleadings and evidence, read the briefs, and listened to oral argument in this case. Our review and study leads us to the conclusion that there are genuine issues as to material facts on several matters including, but not limited to, the issues of whether § 627.426, Fla. Stat. is applicable, whether Cigna was entitled to notice of the law suit filed against a party who the Masons contend was insured by Cigna and whether that party was operating as a partnership at the time of the alleged negligence.
There being genuine issues as to material facts, the final summary judgment was improperly entered. The judgment is reversed and this cause is remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
WENTWORTH and WIGGINTON, JJ., concur.